In an action to recover damages for personal injuries, the appeal is from a judgment, entered on a jury’s verdict, in favor of respondent against appellant. Judgment unanimously affirmed, with costs. There was evidence that appellant’s truck was being operated on the Manhattan Bridge at a speed which the jury could have found to have been inconsistent with the exercise of reasonable care under the circumstances. This together with the fact of skidding, was sufficient to warrant submission of the issue of negligence to the jury. (See Lo Piccolo v. Knight of Rest Prods. Corp., 7 A D 2d 369; Neumann v. Metropolitan Tobacco Co., 20 Misc 2d 1013.) The verdict is supported by the record. Present — Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ. [19 Misc 2d 28.]